DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 10/26/2021 are acknowledged.  
In light of claim amendments the previous Claim Objections and 112(b) rejection have been withdrawn. 
The previous 102 rejection was based on applicants elected species, i.e., formula I in claim 1. However, the formula I has been deleted from the claims, and accordingly, the previous 102 rejection is withdrawn. 
However, applicants’ response is failed to address the above. So, in absence of applicants’ clarification, and to further consideration, the examiner picked up formula V as a species and examined the claims on merits. 
Based on above, the claims are eligible for a new grounds of rejection necessitated by applicant’s current amendments to the claims. See the rejection below. 
Response to Arguments
Applicant’s arguments filed on 10/26/2021 have been fully considered but they are not persuasive.   
Applicants’ arguments are moot in view of following new grounds of rejection.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (WO 2018/162922 A1; please note that the priority goes all the way back to 9 March 2017; cited in the previous rejection).   
The formula V in claim is drawn to 

    PNG
    media_image1.png
    194
    303
    media_image1.png
    Greyscale
, wherein R1 to R5 is a side chain of an amino acid, R6 is H or a C1 to C9 linear or branched alkyl group. 
For claim 1:
Singh et al teach the following compound:

    PNG
    media_image2.png
    184
    537
    media_image2.png
    Greyscale
 [see page 40]. 

	The difference is that the phenyl ring, right side of the compound, does not have a F substitution, whereas claim requires a F on the phenyl ring. 
	However, replacing H on phenyl with F is a common practice in the art, and it is obvious, see the reasoning below:
It is beyond question that fluorination has been used to develop important drugs.  Uracil became 5-Fluorouracil, 5-FU, for treating cancer, which was developed in the 1950s, as was 9-Fluorohydrocortisone as an anti-inflammatory and for a range of other uses. Familiar names like Lipitor®, Risperdal®, Advair®, Cipro® and Prevacid® have been enormous successes. Prozac® (Fluoxetine), Citalopram® (Celexa) and indeed, most SSRI antidepressants, have F present. The F helps these drugs get into the brain and help improve pharmacokinetic properties as noted in the following references.
"Over the years, insertion of halogen atoms has been used in numerous cases of hit-to-lead or lead-to-drug conversions," see Marcelo Zaldini Hernandes et al., ("Halogen Atoms in the Modern Medicinal Chemistry: Hints for the Drug Design" Current Drug Targets, 2010, 11 pp. 01-12). 
The reference also states, "In medicinal chemistry, fluorine is generally viewed as classic bioisosters of hydrogen and methyl," see page 2, bottom right hand column, under Figure 2. The reference also notes, "[t]he fluorine chemistry provides good opportunities for enhancing the binding affinity of potential drug candidates… Another interesting issue is that incorporating fluorinated functionality into endogenous substrates or ligands through 19F-markers is a powerful technique to probe proteins functions and to study their catalytic cycle, constituting an essential tool for the chemical biology," see page 3, top left hand column.
The reference also provides several case studies which give successful results with specific compounds where halogens play a pivotal role, see pages 8-9. 
Purser et al. (Chem. Soc. Rev., 2008, 37, pp. 320-330) further supports the inclusion of fluorine atoms in medicinal chemistry. There are numerous examples given, with discussion of effects on e.g. metabolic stability, modulation of lipophilicity, etc., with statements like, "Hydrolytic stability can be greatly enhanced by fluorination (see page 326, left hand column)" and "the high electronegativity of fluorine may result in unusual metabolic pathways, leading to inhibition of the target enzyme," with plenty of specific examples.
The reference also states, "Substitution of a hydrogen of hydroxyl group for a fluorine in biologically active molecules is commonly tolerated, page 324, see bottom left hand column. Thus, hydrogen and fluorine are alternatively useable. 
The close structural similarity between a hydrogen and a methyl group suggests the compounds have similar properties and utilities (see MPEP § 2144.09).  Applicant's compound with methyl substitution instead of hydrogen substitution is a structurally similar isomer to one known in the art.  
When chemical compounds have "very close" structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870. Similarly, obviousness can be based on the concept of "isosterism", viz., the substitution in a parent compound of one atom or a group of atoms for another atom or group of atoms having a similar electronic and steric configuration.  Ex parte Engelheardt (POBA 1980) 208 USPQ 243; In re Merck &Co. Inc. (CAFC 1986) 800 F2d 1091, 231 USPQ 375.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by replacing the H with F on the phenyl ring and to make the instantly claimed compounds with a reasonable expectation of success. 
For claim 3:
In the above compound of Singh et al, the side chains are selected from the group consisting of Ile, Ser and Arg etc.  
For claim 4:
In the above compound of Singh et al, at the same position, teach the Ile is for R1 of applicants’ formula V.  
For claim 5:
In the above compound of Singh et al, at the same position, teach the Ser is for R2 of applicants’ formula V.  
For claim 6:
The above compound of Singh et al silent on side chain of glutamine for applicants R3 group. However, Singh et al teach both Arg and Gln are equivalent at the same position, see in page 38, structures 2 and 4 from the top. Both these compounds differed in position 4, which is equivalent to applicants R3 position, wherein Arg and Gln are alternatively usable. 
For claim 7:
In the above compound of Singh et al, at the same position, teach the Ile is for R4 of applicants’ formula V.  
For claim 8:
In the above compound of Singh et al, at the same position, teach the Ile is for R5 of applicants’ formula V.  
For claim 14:
Examined with respect to Phe(4-F)10-teixobactin. So, the differences between Singh et al and the recited compound in the claim are (i) Singh et al teach Arg, but claim requires D-Gln at same position, and (ii) Singh et al silent on F atom on Phenyl ring, whereas claim requires F atom on Phenyl ring. 
With regard to (i) of above, see explanation above under “For claim 6”.
With regard to (ii) of above, see explanation above under “For claim 1”.

The motivation to replace with known groups with other known chemical moieties at the same position can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when these groups are replaced with other alternatively usable groups, for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed compounds with a reasonable expectation of success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658